McAdam, J.
The action being upon contract, and' the plaintiff having recovered less than fifty dollars, the defendant is entitled to costs (Code, §§ 304, 305), and this, notwithstanding the fact that the defendant appeared in proprio persona. The statutory costs are not awarded to the attorney, but to the prevailing party by way of indemnity for his expenses in the action (Code, §§ 303-305). The services of the defendant (who is an attorney and counselor-at-law) in his own defense, are presumably as valuable as the same services would have been in the defense of another ; and *70if the doctrine of indemnification is to prevail, there is no reason why he should not be similarly compensated. This construction carries out the spirit and intent of the various provisions of the code as to costs, and must be followed in the present case. Ordered accordingly.